Citation Nr: 1242433	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a chronic skin disorder, including as a result of herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as a result of herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as a result of herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as a result of herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as a result of herbicide exposure.  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1970 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO found that the Veteran's claim of service connection for a chronic skin disorder was a new claim that did not need to be reopened, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim of service connection for a chronic skin disorder accordingly.  

The issue of entitlement to service connection for a chronic skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Service connection for a skin disorder was denied by the RO in a November 1972 rating action on the basis that there was no relationship shown between the skin disability shown at that time, tinea versicolor, and service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the November 1972 decision denying service connection for a skin disorder, the additional evidence, not previously considered, relates to an unestablished fact of relationship of to service that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served in the Republic of Vietnam from July 1970 to June 1971.  

4.   The Veteran did not sustain an injury or disease of the peripheral nerves, or experience chronic symptoms of peripheral neuropathy of any of the extremities during service.  

5.  The Veteran did not continuously manifest symptoms of peripheral neuropathy of any of his extremities in the years after service.  

6.  Peripheral neuropathy of any of the Veteran's extremities was not manifested to a degree of ten percent within one year of service separation.  

7.  Peripheral neuropathy of any of the Veteran's extremities was not caused by any in-service event, including herbicide exposure, during service.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the November 1972 decision of the RO that denied service connection for a chronic skin disorder is new and material to reopen service connection.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Peripheral neuropathy of the right upper extremity was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  Peripheral neuropathy of the left upper extremity was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  Peripheral neuropathy of the right lower extremity was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  Peripheral neuropathy of the left lower extremity was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as service connection for a chronic skin disorder is being reopened herein, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

Regarding the issues related to service connection for peripheral neuropathy of each of the Veteran's extremities, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A January 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist for the service connection issues related to peripheral neuropathy of each of the extremities, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration (SSA) have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claims, most recently in March 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) (2001) are met, even if there is no record of such disease during service.  These include chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."   

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for a Chronic Skin Disorder

Service connection for a chronic skin disorder was previously denied by the RO in a November 1972 rating decision, which found that the diagnosed skin disorder, tinea versicolor, was not related to the complaints of cellulitis that the Veteran had while on active duty.  Because the Veteran did not appeal the November 1972 rating decision, it became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In such cases where a decision has become final, and a claimant is requesting reopening of service connection, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the November 1972 RO decision that denied service connection for a chronic skin disorder included the Veteran's STRs, which showed that the Veteran had complaints of cellulitis of the right foot in January 1971 and of cellulitis of the left lower thigh in May 1971.  On examination for separation from service, in October 1971, the Veteran denied having or having had skin diseases.  Clinical evaluation at service separation was normal.  Also of record is a report of hospitalization at a VA facility dated in August and September 1972 when a diagnosis of tinea versicolor was made.  

Evidence received subsequent to the November 1972 rating decision includes the Veteran's statements that he has had a skin disease and rashes in the years following service, and VA outpatient treatment records dated in April 2010 showing treatment for cellulitis and athletes foot.  The Board finds documentation of current disability of cellulitis that is identical to cellulitis noted during service.  Such evidence of the same diagnosed disability currently as the diagnosis in service relates to the unestablished fact of relationship of to service that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.303(b).  The additional evidence constitutes new and material evidence such that the claim may be reopened.  (The reopened issue of service connection for a skin disorder is addressed in the Remand order below.)  

Service Connection for Peripheral Neuropathy of the Extremities

The Veteran contends that service connection is warranted for peripheral neuropathy of each of his extremities as, he believes, the neuropathy is the result of exposure to herbicidal agents during service in the Republic of Vietnam (RVN).  The Veteran has been certified as having served in the RVN from July 1970 to June 1971.  As such, he is presumed to have been exposed to herbicide agents, in particular Agent Orange, while on active duty.  

After review of the record, the Board finds that Veteran did not sustain an injury or disease of the peripheral nerves, or experience chronic symptoms of peripheral neuropathy of any of the extremities during service.  Review of the STRs shows that the Veteran did not have complaints of numbness of any of his extremities while on active duty, including on examination for separation from service in October 1971, when he denied having or having had neuritis or paralysis.  At the service separation examination, neurologic clinical evaluation was normal.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of peripheral neuropathy of any of his extremities in the years after service.  While during the March 2010 VA examination, the Veteran reported that he had had numbness of the hands and feet since his service in Vietnam, such more recent assertion made for compensation purposes is inconsistent with, and outweighed by, the other lay and medical evidence of record, starting with the Veteran's own reported history and the clinical findings at service separation.  The post-service medical records, likewise, do not show that the Veteran had complaints of peripheral neuropathy in the years after service.  

The Veteran did seek medical treatment for psychiatric disabilities in the years after service and submitted claims of service connection for multiple disabilities in 1972 and 2003 - for skin disease and boils, malarial fever, hearing loss, tinnitus, and posttraumatic stress disorder - that did not include any mention or claim for service connection for peripheral neuropathy of the extremities.  The Board finds that if the Veteran had, in fact, been suffering from peripheral neuropathy since service, he would have mentioned it at some time prior to his current claim, especially when he was seeking treatment for other disabilities and when he was filing claims for service connection for other disabilities that he asserted were related to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))); see also Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection for various physical and psychiatric disorders in 1972 and 2003, but did not mention neurologic symptoms at the time of filing such compensation claims.  This suggests to the Board that there was no pertinent peripheral neuropathy symptomatology in 1972 or 2003.  At the time of the 2003 claim for service connection, the Veteran quoted back to VA the requirements for establishing service connection, reflecting that he clearly understood the specific requirements (elements) for claiming and substantiating a service connection claim, including what type of evidence was necessary to substantiate a service connection claim.  Where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted; thus, the Veteran's inaction regarding a claim for service connection for peripheral neuropathy, or even oblique reference to peripheral neuropathy symptomatology, when viewed in the context of his actions regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not have peripheral neuropathy in service, or the lack of neurologic symptomatology at the time he filed the claims, or both.  

For these reasons, the Board finds that the Veteran's recent assertion of continuous symptoms of peripheral neuropathy since service, made for the purpose of obtaining VA compensation during the current claim, is outweighed by the other lay and medical evidence of record, and is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The Board finds that the evidence demonstrates that peripheral neuropathy of any of the Veteran's extremities was not manifested to a degree of ten percent within one year of service separation.  The earliest medical demonstration of peripheral neuropathy in the record is found in a March 2010 VA compensation examination that included a report of bilateral motor conduction and F-wave latency studies that showed slow conduction velocities in all four of the Veteran's extremities.  The diagnosis was peripheral neuropathy of both hands and feet.  This is many years after separation from service.  

The Board finds that peripheral neuropathy of each of the Veteran's extremities was not caused by any in-service event, including defoliant exposure, during service.  It is noted that presumptive service connection may be established for acute or subacute peripheral neuropathy as a result of herbicide exposure during service.  The regulation is specific as to this disability, which has not been diagnosed in this case.  Thus the regulations do not support presumptive service connection for the Veteran's peripheral neuropathy as a result of herbicide exposure.  Neither is there a medical opinion in the record that supports a finding that the Veteran's peripheral neuropathy is the result of herbicide exposure.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of each of his extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a chronic skin disorder is granted.  

Service connection for peripheral neuropathy of the right upper extremity, including as a result of herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, including as a result of herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the right lower extremity, including as a result of herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, including as a result of herbicide exposure, is denied.  


REMAND

As service connection for a chronic skin disorder has been reopened, the claim must now be reviewed de novo.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

In this case, the fact that the Veteran was treated for cellulitis in service and has recently received treatment for cellulitis, and the assertion that the current skin disorder may be associated with the in-service skin disorder, the low threshold standards of McLendon are met in this case.  As such, a VA examination with medical opinion is warranted.  

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a VA skin disorders examination to assist in determining the current nature and etiology of his skin disorder.  With regard to any current diagnosed skin disorder, the examiner should be requested to render the following opinions:

Is it at least as likely as not (probability 50 percent or more) that current cellulitis is related to cellulitis noted while the Veteran was on active duty?  

Is it at least as likely as not (probability 50 percent or more) that current cellulitis is related to herbicide exposure during service? 

 The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue of service connection for a skin disorder.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


